                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                                  CRIMINAL MINUTES -GENERAL
Case No.        C,
                 , ~, ~,~ ~ ~~ ~ ~
                                 ~ ~ ~' (,~                              Date          2~         l
Title          United States v. \f`.,~1~`,~` ~~.~~~~
                                 ~      ~~.~


Present: The Honorable Gail J. Standish
                 Earlene Carson                                            n/a
                  Deputy Clerk                                   Court Reporter /Recorder
         Attorneys Present for Government:                  Attorneys Present for Defendant:
                       n/a                                                  n/a
Proceedings:           (IN CHAMBERS)ORDER OF DETENTION —SUPERVISED
                       RELEASE ALLEGATION

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3143(a) folio ing Defendant's arrest for alleged violations) of the
terms of Defendant's ❑probation /       upervised release.
         The Court    ds that
       A.           Defendant has not carried his/her burden of establishing by clear and
convincing evid nce that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
                ❑     Lack of bail resources
                ❑     Refusal to interview with Pretrial Services
                ❑     No stable residence or employment
                ❑     Previous failure to appear or violations of probation, parole, or release
                ❑       ies to foreign countries
                      Allegations in petition




M RW-2(5/IS)                          CRIMINAL MINUTES-GENERAL                                 Page I oft
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                   CRIMINAL MINUTES -GENERAL
 Case No.                                   ~. ~ ~~S ~~ `~                 Date      ~Z/<<~
 Title          United States v.


       B.           Defendant has not carried his/her burden of establishing by clear and
 convincing evidence that Defendant will not endanger the safety of any other person or the
 community if released[18 U.S.C. § 3142(b-c)]. This finding is based on:
                  ❑       Nature of previous criminal convictions
                          Allegations in petition
                          Substance abuse
                  ❑       Already in custody on state or federal offense




                                                    * **
      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




M RW-2(5/I S)                           CRIMINAL MINUTES -GENERAL                       Pape 7 of 7
